 In the Matter of COLUMBIA PICTURES CORPORATION; LOEW'S, INCOR-PORATED; PARAMOUNT PICTURES, INC.; R. K. O. RADIO PICTURES,INC.; REPUBLIC PRODUCTIONS, INC.; SAMUEL GOLDWYN PRODUCTIONS,INC.; TWENTIETH CENTURY-Fox FILMS CORPORATION; UNIVERSALPICTURES COIIPANY, INC.; WARNER BROTHERS PICTURES, INC.; HALROACH STUDIOS, INC., EMPLOYERSandSCREEN DIALOGUE ASSISTANTSGUILD, PETITIONERCase No. 01-R-3687.-Decided April 23, 1947O'Melrvenyc6Myers, by Messrs. Homer I. MitchellandWilliam W.Alsup,of Los Angeles, Calif., for the Employers.Katz, Gallagher d Margolis,byMr. Milton S. Tyre,of Los Angeles,Calif., for the Petitioner.Miss Eleanor Schwartzbach,of counsel to the Board.DECISIONANDORDERUpon an amended petition duly filed, hearing in this case was heldat Los Angeles, California, on January 9, 10, 13, 14 and 16, 1947, be-fore Eugene M. Purver, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed. At the hearing the Employers moved to dismiss the petitionon the ground that the unit sought was inappropriate. For reasonsstated in Section IV,infra,the motion is hereby granted.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE EMPLOYERSColumbia Pictures Corporation, hereinafter called Columbia, aNew York corporation having its principal office and place of busi-ness in New York City, is engaged in the manufacture of motion pic-tures at Los Angeles, California.These pictures are distributed, inpart, by Columbia, and in part by distributing companies and li-censees.During 1943 Columbia purchased approximately 106,000,000feet of film from dealers in Los Angeles, and spent approximately$13,600,000 in the production of motion pictures.For the 1942-1943season, Columbia produced 37 feature length motion pictures and73 N L. R. B., No. 97486 COLUMBIA PICTURES CORPORATION487made about 6,300 prints of these pictures,ofwhich approximately5,810 were shipped to points outside the State of California. Columbiaalso produced 28 short subjects and made approximately 2,900 printsof these pictures,of which approximately 2,744 were shipped to pointsoutside the State of California.The prints and pictures hereinabovedescribed were distributed by Columbia through its office in New YorkCity.Columbia holds the stock of various foreign distributing com-panies and of the following subsidiary corporations:Screen Gems,Inc., a California corporation, and Columbia Pictures Corporation ofLouisiana, Inc., a Louisiana corporation.Loew's, Incorporated, hereinafter called Loew's, a Delaware cor-poration, engaged in the business of producing and distributingmotion pictures, whose principal office is in New York City, oper-ates studios located in Culver City, California.Loew's producesmore than 30 feature length motion pictures, and a number of car-toons and short subjects, each year.The prints of these picturesare distributed throughout the United States and various foreigncountries.Loew's employs many thousands of employees, both inCalifornia and in the State of New York.Paramount Pictures, Inc., hereinafter called Paramount, is acorporation engaged in the production, distribution, and exhibi-tion of motion pictures, having its principal office aiid place of busi-ness in New York City, and production facilities in Los Angeles,California.Paramount is a parent company with which are asso-ciated over 100 subsidiary and affiliated corporations, located bothwithin and without the United States, which are primarily engagedin the exhibition of motion pictures.Paramount purchased morethan 40,000,000 feet of film for use in the production of motion pic-tures during the year 1943, from vendors in Los Angeles.Duringthe same period, it spent approximately $16,500,000 in the productionbfmotion pictures.It produced 29 feature length pictures, ofwhich approximately 4,500 prints were made, 13 short subjects, ofwhich about 1,000 prints were made, and 104 issues of news reel, ofwhich approximately 450 prints were made of each issue. Theseprints were distributed by Paramount through a series of exchangesmaintained by it in this country and abroad.R. K. 0. Radio Pictures, Inc., herein referred to as R. K. 0., aDelaware corporation, having its principal office in New York City,operates a studio for the production of motion pictures in Los An-geles,California.Itmanufactures in excess of 30 feature lengthmotion pictures each year.These pictures are distributed through-out the United States and foreign countries.Republic Productions, Inc., hereinafter called Republic, a NewYork corporation whose principal office is located in New York City,operates studios for the production of motion pictures in Los Angeles, 488DECISIONSOF NATIONALLABOR RELATIONS BOARDCalifornia.Itmanufactures approximately 26 feature length mo-tion pictures per year.The pictures are distributed throughout theUnited States and foreign countries.Samuel Goldwyn Productions,Inc., is a corporation engaged inthe business of producing motion pictures at Los Angeles, California.During the year 1946,itproduced two motion pictures.It pur-chases substantial amounts of raw materials,equipment and supplies,and large quantities of such purchases are made outside the State ofCalifornia.TwentiethCentury-Fox Film Corporation,hereinafter calledTwentieth Century, is a New York corporation engaged in the pro-duction and distribution of motion pictures,having its principalplace of businessin New York City,and also maintaining a place ofbusiness in Los Angeles,California.During the year 1943, Twen-tieth Centurypurchased several million feet of positive and negativefilm, the greater proportion of which was purchased within the Stateof California from suppliers who obtained the film from sources out-side the State of California.During the same period,it spent morethan $20,000,000 in the production of motion pictures;produced ap-proximately 40 feature length pictures, and had over 10,000 printsmade of all its pictures.Only a small proportion of these printswere shipped from its place of business in the State of Californiato points outside the State, inasmuch as most of such prints weremade in the State of New York and distributed from there. It em-ploys approximately 3,500 production employees in its studios atLos Angeles.Universal Pictures Company, Inc., hereinafter called Universal,a Delaware corporation, whose principal office is in New York City,and whose studio is located at Universal City, Los Angeles County,California, is engaged in the production of motion pictures, which aredistributed principally by Universal Film Exchanges, Inc.The rawfilm used by Universal in the production of motion pictures is shippedfrom New York to Universal City, where motion picture negatives aremade.The majority of such negatives are then shipped to Fort Lee,New Jersey,where positive prints are made.The prints are dis-tributed from the laboratory in New York to various points through-,out the United States for the purpose of exhibition in motion picturetheatres.Universal produces more than 30 feature length motionpictures and a number of short subjects during each calendar year.There is a constant flow in interstate commerce of the prints made ofsuch pictures.Warner Brothers Pictures,Inc., hereinafter calledWarner, is aDelaware corporation whose principal office and place of business isin NewYork City.Its principal studio is located at Burbank, Cali-fornia, where it employs more than 3,000 employees,not including COLUMBIA PICTURES CORPORATION489those employed on a daily basis. It distributes its motion picturesthrough Vitagraph, Inc., a subsidiary corporation, which maintains,exchanges in 31 cities throughout the United States.Warner usuallyproduces over 30 feature length pictures each year at its Burbankstudio.During the year ending August 27, 1943, it spent in excessof $19,000,000 on the production of motion pictures.,Some of its pic-tures are printed in California, and others are printed in New Yorkfrom master negatives shipped from California for the purpose ofprinting and distribution.The pictures are distributed throughoutthe United States and foreign countries.Hal Roach Studios, Inc., herein referred to as Roach, is a Californiacorporation engaged in the production, sale, and distribution ofmotion pictures.During the year 1946 it produced four motionpictures.Only the studios of the Employers 1 which are located in Californiaare involved in this proceeding.The Employers admit and we find that they are engaged in com-merce within the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a single unit of all persons employed by theEmployers to assist the director in dialogue direction, excluding, how-ever, any person who does so only as an incident of his employmentin another classification.The Employers contend that the unit soughtby Petitioner is inappropriate because not ail the Employers usedialogue directors,' there is great variance in the duties and workingconditions of dialogue directors, and in many cases the functions ofdialogue directors overlap the functions of employees employed inother job classifications.All of the Employers herein, except Loew's and Roach, utilize theservices of dialogue directors in approximately half of the picturesproduced by them. Dialogue directors are generally hired at the re-quest of the director, the star of the picture, or the producer. Somedirectors, as a matter of personal preference, will not use dialoguedirectors in their pictures. In cases where dialogue directors are notemployed, their functions are performed by persons as incident to theiremployment in other job classifications.The duties and functions of dialogue directors vary not only amongthe different Employers, but also among dialogue directors employed1The Employers herein are commonly known as the major studios.8 In the record dialogue directors are also referred to as dialogue assistants. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDby any one Employer. The dialogue directors employed by Colum-bia,Warner, and Twentieth Century, are in fact apprentices beingtrained to become directors, and the various duties required of themrelate to the purpose of their employment. If it appears that they willnot make satisfactory directors, their services are terminated and theyare not reemployed as dialogue directors.The other Employers donot hire dialogue directors for such training. In all cases wheredialogue directors are employed, their actual functions and duties de-pend on the director of the picture on which they are working. Conse-quently there is little consistency in the work done by dialogue direc-tors, or in their working conditions.The primary function of a dia-logue director is to see that the actors and actresses know their linesbefore the film is made. This function, however, may be, and often is,performed by other employees from the director and assistant directordown to and including the script clerk.Duties given to dialoguedirectors depend on the requirements and wishes of the individualdirectors.The scope of this assistance may vary from seeing thatthe actors and actresses know their lines to teaching them how to act.The basis upon which dialogue directors are employed also differsboth with a particular Employer and from Employer to Employer.They may be hired on a contract basis, on a week-to-week basis, or ona free-lance basis for a particular picture.The salary range of dia-logue directors is from approximately $75 to $500 a week, dependingon many factors.In view of all the evidence presented in this case, we are of theopinion that dialogue directors employed by the Employers do notconstitute such a homogeneous, identifiable, and functionally coherentgroup as to justify their inclusion for bargaining purposes in one bar-gaining unit.3We, therefore, conclude and find that dialogue directors employedby the Employers do not constitute an appropriate unit for the pur-poses of collective bargaining within the meaning of the Act.ORDERIT Is HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Columbia Pictures Corpora-tion, Loew's Incorporated, Paramount Pictures, Inc., and R. K. O.Radio Pictures, Inc., Los Angeles, California ; Republic Productions,Tile.,North Hollywood, California; Samuel Goldwyn Productions,Inc., and Twentieth Century-Fox Films Corporation, Los Angeles,California; Universal Pictures Company, Inc., Universal City, Cali-fornia; Warner Brothers Pictures, Inc., Burbank, California ; and HalRoach Studios, Inc., Culver City, California, filed by Screen DialogueAssistants Guild, be, and it hereby is, dismissed.3Matter of TrianglePublications,Inc.,40 N. L.R. B. 1330.